Opinion filed July 21, 2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-05-00264-CV
                                                    __________
 
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA AND
FOUR PARTNERS, LLC D/B/A PRIZM PARTNERS AND D/B/A
UNITED COMMERCIAL PROPERTY SERVICES, Appellants
 
V.
 
ITALIAN COWBOY PARTNERS, LTD., FRANCESCO SECCHI, AND
JANE SECCHI, Appellees
 

 
                              On
Appeal from the County Court at Law No. 3
 
                                                            Dallas
County, Texas
 
                                             Trial Court
Cause No. CC-01-07465-C
 

            
                          M E M
O R A N D U M    O P I N I O N   O N   R E M A N D
            The Prudential Insurance Company of America and Four Partners, LLC d/b/a Prizm
Partners and d/b/a United Commercial Property Services are the appellants in
this appeal.  They have filed an unopposed motion to dismiss the appeal.  In the
motion, appellants state that they “hereby move this Court to dismiss this
appeal.  Appellees Italian Cowboy Partners, Ltd., Francesco Secchi, and Jane
Secchi do not oppose this Motion.”   
            Appellants
have cited Tex. R. App. P. 42.1(a)(2)
as the procedural basis for their requested dismissal.  This specific provision
pertains to dismissals by agreement.  In this regard, appellants have not
indicated that the requested dismissal is based upon an agreement nor have they
filed a written settlement agreement with the clerk.  Accordingly, we will
consider their requested dismissal pursuant to Tex. R. App. P. 42.1(a)(1).  Therefore, in accordance with
appellants’ request, we dismiss the appeal. 
The
motion to dismiss is granted, and the appeal is dismissed. 
 
                                                                                                PER
CURIAM
 
 
July 21, 2011
Panel consists of:  Wright, C.J.,
McCall, J., and Hill, J.[1]
 




[1]John G. Hill, Former Justice, Court of Appeals, 2nd
District of Texas at Fort Worth, sitting by assignment.